268 U.S. 388 (1925)
UNITED STATES
v.
BALTIMORE POST.
No. 847.
Supreme Court of United States.
Argued April 16, 17, 1925.
Decided May 25, 1925.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF MARYLAND.
The Solicitor General for the United States.
Mr. Newton D. Baker, for defendant in error.
*389 MR. JUSTICE SUTHERLAND delivered the opinion of the Court.
This case comes here from a judgment of the lower court dismissing the indictment, 2 Fed. (2d) 761, and is the same in all respects as No. 768, United States v. Dickey et al., just decided, ante, p. 378. Upon that authority the judgment below is
Affirmed.
MR. JUSTICE STONE took no part in the consideration or decision of this case.